

116 S2900 IS: Play by the Rules Act of 2019
U.S. Senate
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2900IN THE SENATE OF THE UNITED STATESNovember 19, 2019Ms. Baldwin (for herself, Mrs. Capito, Mr. Cassidy, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Tariff Act of 1930 to prevent the circumvention of antidumping and countervailing
			 duties by nonmarket economy countries, and for other purposes.
	
 1.Short titleThis Act may be cited as the Play by the Rules Act of 2019.
 2.Prevention of circumvention of antidumping and countervailing duties by nonmarket economy countriesSection 781 of the Tariff Act of 1930 (19 U.S.C. 1677j) is amended— (1)in subsection (c), by adding at the end the following:
				
					(3)Treatment of merchandise from nonmarket economy countries
 (A)Exclusion of application of exceptionWith respect to merchandise from nonmarket economy countries, the exception in paragraph (2) shall not apply.
 (B)Inclusion of merchandise outside of scopeWith respect to merchandise from nonmarket economy countries, the administering authority may consider any such merchandise that is altered in form or appearance in minor respects (including raw agricultural products that have undergone minor processing) as being subject to paragraph (1) notwithstanding that such merchandise was not included in the scope of the investigation, order, or finding described in such paragraph.;
 (2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and (3)by inserting after subsection (d) the following:
				
 (e)Treatment of certain merchandise from nonmarket economy countriesIf the administering authority finds that imports into the United States of merchandise from a nonmarket economy country have increased and imports of the merchandise are interchangeable in the market with imports of merchandise subject to an antidumping duty order issued under section 736, a finding issued under the Antidumping Act, 1921, or a countervailing duty order issued under section 706 or section 303, the administering authority may include within the scope of such order or finding the merchandise imported from the nonmarket economy country at any time such order or finding is in effect..